PER CURIAM.
James Martin petitions this Court for a writ of habeas corpus raising various claims of ineffective assistance of counsel. We conclude that all claims, except claim one, are procedurally barred as successive and/or because they previously were raised on direct appeal. See Allen v. State, 917 So.2d 906 (Fla. 3d DCA 2005). Accordingly, we deny the petition as to these claims. Further, we deny the petition with regard to claim one without prejudice to petitioner’s right to file a motion to correct a scrivener’s error in the sentence or the trial court’s right to correct the sentence on its own motion.
Petition denied.